DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3–8, 10, and 12–21 is/are pending.
Claim(s) 2, 9, and 11 is/are canceled.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xue Chen (Reg. No. 78,527) on 29 March 2021.

The application has been amended as follows: 
IN THE CLAIMS:
10. The apparatus of claim 1, wherein:
 first locking assembly is dislocated or restored, the first key assembly is placed at different heights relative to the housing body;
the indicator assembly further includes a key spring;
when the first locking assembly is dislocated by the battery, the first key assembly is restored by an elastic force of the key spring;
when the first locking assembly is restored, the first locking assembly overcomes the elastic force of the key spring to dislocate the first key assembly, such that the first key assembly is placed at a different height relative to the housing body;
the first key assembly connects with the first locking assembly; and
when the first locking assembly is dislocated or restored, the first locking assembly drives the first key assembly to different heights relative to the housing body.

Allowable Subject Matter
Claim(s) 1, 3–8, 10, and 12–21 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Wang (US 2011/0112422 A1).
Wang discloses a battery housing apparatus (100), comprising a housing body (10, [0014]) and a battery locking mechanism (60, [0014]), wherein the housing body (10) is configured with at least one battery compartment (20) for housing a battery (40, [0014]); the battery locking mechanism (60) is disposed on the housing body (10) and configured to indicate whether the battery (40) is mounted in place during a process of mounting the battery (40) in the battery compartment (20) and to lock the battery (40) in the battery compartment (20) after the 
Wang does not disclose, teach, or suggest the following distinguishing feature(s):
A battery housing apparatus comprising a first battery compartment and a second battery compartment disposed on two opposite sides; a first key assembly and a second key assembly enclosing with each other; the first key assembly cooperatively couples with the first locking assembly to indicate whether the battery is mounted in place in the first battery compartment under a control of the first locking assembly; the second key assembly cooperatively couples with the second locking assembly to indicate whether the battery is mounted in place in the second battery compartment under a control of the second locking assembly; or
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725